Title: From George Washington to Major General Robert Howe, 9 August 1779
From: Washington, George
To: Howe, Robert


        
          Dr sr,
          Head Quarter West Point 9th Augst 1779
        
        Your favor of the 6th Inst. came to hand yesterday evening I shall communicate the success of Col. Whites enterprise to Congress and beg that you will present my thanks to him, the other Officers and the Corps concerned on the occasion. I am Dr Sr Yr Mo. hum: Servt
        
          G.W.
        
      